 


109 HR 1289 IH: Southern Campaign of the Revolution Heritage Area Study Act
U.S. House of Representatives
2005-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1289 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2005 
Mr. Spratt (for himself, Mr. Barrett of South Carolina, Mr. Brown of South Carolina, Mr. Clyburn, Mr. Inglis of South Carolina, and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To direct the Secretary of the Interior to conduct a study of the suitability and feasibility of establishing the Southern Campaign of the Revolution Heritage Area in South Carolina, and for other purposes. 
 
 
1.Southern Campaign of the Revolution Heritage Area study 
(a)Short titleThis section may be cited as the Southern Campaign of the Revolution Heritage Area Study Act. 
(b)StudyThe Secretary of the Interior, in consultation with appropriate State historic preservation officers, States historical societies, the South Carolina Department of Parks, Recreation, and Tourism, and other appropriate organizations, shall conduct a study regarding the suitability and feasibility of designating the study area described in subsection (c) as the Southern Campaign of the Revolution Heritage Area. The study shall include analysis, documentation, and determination regarding whether the study area— 
(1)has an assemblage of natural, historic, and cultural resources that together represent distinctive aspects of American heritage worthy of recognition, conservation, interpretation, and continuing use, and are best managed through partnerships among public and private entities and by combining diverse and sometimes noncontiguous resources and active communities; 
(2)reflects traditions, customs, beliefs, and folklife that are a valuable part of the national story; 
(3)provides outstanding opportunities to conserve natural, historic, cultural, or scenic features; 
(4)provides outstanding recreational and educational opportunities; 
(5)contains resources important to the identified theme or themes of the study area that retain a degree of integrity capable of supporting interpretation; 
(6)includes residents, business interests, nonprofit organizations, and local and State governments that are involved in the planning, have developed a conceptual financial plan that outlines the roles of all participants (including the Federal Government), and have demonstrated support for the concept of a national heritage area; 
(7)has a potential management entity to work in partnership with residents, business interests, nonprofit organizations, and local and State governments to develop a national heritage area consistent with continued local and State economic activity; and 
(8)has a conceptual boundary map that is supported by the public. 
(c)Study area 
(1)In general 
(A)South CarolinaThe study area shall include the following counties in South Carolina: Anderson, Pickens, Greenville County, Spartanburg, Cherokee County, Greenwood, Laurens, Union, York, Chester, Darlington, Florence, Chesterfield, Marlboro, Fairfield, Richland, Lancaster, Kershaw, Sumter, Orangeburg, Georgetown, Dorchester, Colleton, Charleston, Beaufort, Calhoun, Clarendon, and Williamsburg. 
(B)North CarolinaThe study area may include sites and locations in North Carolina as appropriate. 
(2)Specific sitesThe heritage area may include the following sites of interest: 
(A)National park service siteKings Mountain National Military Park, Cowpens National Battlefield, Fort Moultrie National Monument, Charles Pickney National Historic Site, and Ninety Six National Historic Site as well as the National Park Affiliate of Historic Camden Revolutionary War Site. 
(B)State-maintained sitesColonial Dorchester State Historic Site, Eutaw Springs Battle Site, Hampton Plantation State Historic Site, Landsford Canal State Historic Site, Andrew Jackson State Park, and Musgrove Mill State Park. 
(C)CommunitiesCharleston, Beaufort, Georgetown, Kingstree, Cheraw, Camden, Winnsboro, Orangeburg, and Cayce. 
(D)Other key sites open to the publicMiddleton Place, Goose Creek Church, Hopsewee Plantation, Walnut Grove Plantation, Fort Watson, and Historic Brattonsville. 
(d)ReportNot later than 3 fiscal years after the date on which funds are first made available for this section, the Secretary of the Interior shall submit to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the findings, conclusions, and recommendations of the study. 
 
